Citation Nr: 9909345	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  94-24 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1940 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that assigned a 30 percent 
disability rating for the veteran's service-connected PTSD.  
During the pendency of his appeal, the RO increased the 
veteran's disability evaluation  from 30 to 50 percent by 
rating decision dated May 1997.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran's service-connected PTSD is currently 
manifested by subjective complaints of irritability, anger 
outbursts, intrusive thoughts, difficulty sleeping, 
nightmares, and suicidal thoughts; and objective medical 
findings of an irritable affect, suicidal ideation, rage, 
anxiety, depression, lapses of memory, difficulty 
concentrating, avoidance, interpersonal conflicts and 
recurrent intrusive thoughts of World War II with insomnia.  
He has an assigned Global Assessment of Functioning (GAF) 
scale score of 40.

3.  The medical evidence of record does not contain findings 
showing that as a result of his service-connected PTSD the 
veteran's contacts with others is so impaired as to result in 
virtual isolation or that there is total incapacitating 
psychoneurotic symptoms.  His PTSD does not manifest such 
symptoms as: gross impairment in thought process or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientations to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation, but no 
higher, for PTSD, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (1996); 
38 C.F.R. Part 4, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran had active service from October 1940 to June 1945 
and is a combat veteran from World War II.  Following his 
discharge from service, he was initially awarded service 
connection for psychoneurosis, anxiety type, rated as 50 
percent disabling, by rating decision of August 1945.  
Following VA examination, the disability rating for the 
veteran's service-connected psychiatric disability was 
reduced to 30 percent by rating decision of August 1946.  The 
30 percent rating remained in effect for many years until the 
veteran filed a claim for an increased rating in October 
1993.  Thereafter, in a May 1997 rating decision, the RO 
reevaluated the veteran's service-connected disability as 
"postraumatic [sic] stress disorder" and assigned a 50 
percent rating, effective from October 1993.  

VA outpatient treatment record dated November 1993, lists the 
veteran's subjective symptoms as recurrent nightmares; 
flashbacks; difficulty sleeping; loss of appetite; crying 
spells; poor concentration; and feelings of depression and 
anger.  Another entry in November 1993, stated that the 
veteran was experiencing major depression.  In September 
1994, it was noted that the veteran, "continued to have 
nightmares, was at park & thought he was in the jungle.  
Having flashbacks to war time."  

In a June 1994 letter to the RO, the veteran expressed 
feelings of rage and described an intense desire to attack a 
couple that he perceived as being Japanese.  He further 
contended that the only thing that kept him from suicide was 
his love for his wife.  The veteran's wife also submitted a 
letter in which she described comforting the veteran after 
his recurrent nightmares because the veteran "still trys 
[sic] to help his buddies servive [sic]-its sad.  I take his 
arm to get him awake -I say you're here beside me.  Then he 
cries a little and I get him back to sleep again.  He needs 
help."  

VA outpatient treatment record dated August 1995, noted that 
the veteran's sleep was down to an average of 3 to 6 hours a 
night due to the anxiety associated with the veteran's PTSD.  
The examiner noted that the veteran continued having 
nightmares of the war and feared being attacked.  He 
described the veteran as anxious, tense, irritable, avoidant 
and as possessing suicidal thoughts.  However, the examiner 
did not believe that the veteran had any suicidal intent at 
the current time.  A May 1996 entry noted that the veteran 
frequently yelled out at night, awakening his wife.  Again, 
the examiner noted that he did not believe that the veteran 
possessed suicidal intent at the time of the examination.  In 
August 1996, the veteran was described as "not employable" 
due to a combination of factors including depression and 
suicidal thoughts.  

The veteran contended in a July 1996 letter that he lost 
friends and contact with family members due to his PTSD.  His 
wife also stated in a July 1996 letter that the veteran did 
not have many friends due to his PTSD condition.

The veteran underwent a VA mental disorders examination in 
October 1996 pursuant to his claim for an increased rating.  
He described the conditions he endured in combat in the South 
Pacific on that examination and stated that he had difficulty 
dealing with the grief and remorse he suffered from watching 
friends die.  He contended that he had difficulty coping at 
work when he returned to his job as a barber following the 
war.  He stated that often his nerves got so bad that he was 
unable to do anything.  During these recurrent episodes, his 
hands frequently shook and he would cry uncontrollably, 
forcing him to leave work for long periods at a time.  He 
further contended that his condition deteriorated to the 
point where these episodes became so frequent that he was 
forced to sell his barbershop.  He managed an apartment 
building for 10 years after selling his shop and retired at 
the age of 64.  

The veteran reported the same symptoms on VA mental disorders 
examination that had been recorded in his VA medical records 
since 1993.  He reported that he got irritated easily, had 
difficulty sleeping, and often contemplated suicide.  He 
stated that his depression becomes so severe that, 
"sometimes I want to blow my brains out; it will be the 
easiest way to get out of the situation."

The examiner noted that, although the veteran's mood was 
generally within normal limits, he got agitated on several 
occasions during the interview.  He described the veteran as 
having good eye contact and noted that he expressed himself 
in a coherent and relevant manner without any difficulties.  
The examiner wrote, "Content of thought reveals symptoms of 
post traumatic stress disorder which has been manifesting for 
many years through nightmares which relate to the time when 
the veteran was on the front line."  Moreover, he diagnosed 
"post traumatic stress disorder with depressive features" 
and assigned a global assessment of functioning of "40 for 
today; 40 for the past 12 months."  

Subsequent to the veteran's examination, the RO in a May 1997 
rating decision, re-evaluated the veteran's service-connected 
disability and increased the disability rating from 30 to 50 
percent for PTSD.


II.  Legal analysis

The Board finds that the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran has been 
accorded a VA examination and his treatment records have been 
associated with the file.  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1997).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

On November 7, 1996, new regulations promulgated by VA for 
rating service-connected mental disorders became effective.  
38 C.F.R. §§ 4.13, 4.16, 4.125, 4.126, 4.127, 4.128, 4.129, 
4.130, 4.131, 4.132 (1998).  In this case, the RO continued 
the 30 percent disability rating in December 1993 under 
criteria for the evaluation of mental disorders in the VA 
Schedule for Rating Disabilities that were subsequently 
revised during the course of the appeal.  However, in a May 
1997 rating decision the RO  assigned the veteran a 50 
percent disability rating based on the revised criteria.  
Thus, the RO considered the veteran's claim for an increased 
disability rating for his service-connected disability both 
under the criteria for evaluating the degree of impairment 
resulting from a mental disorder prior to revisions to that 
criteria which were made in November 1996 and under the 
revised criteria in the VA Schedule for Rating Disabilities.  
Moreover, the veteran was given an opportunity to respond.  
Accordingly, he will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and therefore is made on a case-by-case 
basis.

Therefore, the Board must evaluate the veteran's claim for an 
increased rating under both the pre-November 6, 1996, 
criteria under VA's Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed either one is more 
favorable than the other.

Under the criteria for rating PTSD prior to the revisions 
made to this criteria in November 1996, a 30 percent rating 
was assigned for "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people when the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce "definite" industrial 
impairment.  A "considerable" impairment in the ability to 
establish or maintain effective or favorable relationships 
with people when reliability , flexibility, and efficiency 
levels were so reduced as to result in "considerable" 
industrial impairment warranted a 50 percent evaluation.  A 
70 percent  rating was provided when the ability to maintain 
effective or favorable relationships was "severely" 
impaired and when the  psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or when there 
were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree".  O.G.C. Prec. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 1998).

The purpose in amending or revising the rating criteria for 
mental disorders "was to remove terminology in former 
38 C.F.R. § 4.132, which was considered non-specific and 
subject to differing interpretations, and to provide 
objective criteria for determining entitlement to the various 
percentage ratings for mental disorders."  60 Fed. Reg. 
54,825, 54,829 (1995).  

The revised criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

Under the old criteria, the evidence supports the assignment 
of a 70 percent evaluation for the veteran's service-
connected PSTD.  The veteran's psychiatric symptoms severely 
interfere with his socialization.  The veteran has 
consistently reported major depression and suicidal thoughts.  
He has further contended, and his wife has reiterated, that 
he has lost contact with friends and family due to his PTSD.   
He has expressed feelings of rage, cries frequently, and has 
had a documented history of nightmares and difficulty 
sleeping.  The veteran was described by a VA examiner at one 
point as "not employable" due in part to his PTSD symptoms.  
The October 1996 VA examiner assigned the veteran a GAF scale 
score of 40.  A GAF score of 40 signifies some impairment in 
reality testing or communication (e.g., speech sometimes 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  This 
finding is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by diagnostic code 9204.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Therefore, the 
Board finds that the evidence establishes that the criteria 
for a 70 percent evaluation are met.

The criteria for a 100 percent evaluation under the old 
criteria have not been met or nearly approximated.  As noted 
above, the veteran has been able to maintain a rewarding 
relationship with his wife.  Moreover, there is no evidence 
of "totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy," as required by 38 C.F.R. 
§ 41.32, Diagnostic Code 9411 (1996).  Additionally, the 
veteran's unemployablity status is the combination of a 
number of health problems, and cannot be solely attributed to 
his service-connected PTSD.  The preponderance of the 
evidence is against the assignment of a 100 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).

Under the new criteria, a 70 percent evaluation is also 
warranted.  The veteran suffers from occupational and social 
impairment in most areas.  He was forced into early 
retirement from his condition, and he has been unable to 
maintain friendships due to his irritability.  His 
depression, recurrent nightmares, and panic attacks have been 
consistently documented for years in his VA medical records.  
He has been noted to experience flashbacks, in particular, a 
VA examiner in September 1994 recorded an instance where the 
veteran became convinced during a walk in the park that he 
was back in the jungle in the South Pacific.  Moreover, the 
October 1996 VA examiner noted that he became agitated at 
several points during the examination, and he has 
demonstrated impaired impulse control with his outbursts and 
tirades aimed at Japanese and German descendents.  Thus, 
under the revised criteria, the veteran's service-connected 
symptoms most closely approximate those mandating a 70 
percent disability evaluation.

While the evidence supports a 70 percent disability rating 
under the revised criteria, the criteria for a 100 percent 
rating are not met.  The Board so finds because, although a 
few symptoms are mentioned under the criteria for the 100 
percent rating, many more of the symptoms described fit the 
criteria for the 70 percent rating.  For example, the veteran 
has not been demonstrated to have persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientations to time or place; 
or memory loss for names of close relatives, own occupation 
or own name, as required for a 100 percent rating under 
38 C.F.R. § 4.130 Diagnostic Code 9411 (1998).  On 
examination, he has most recently been described as neatly 
and casually dressed with good eye contact and as expressing 
himself in a coherent and relevant manner without any 
difficulties.  The criteria for a 100 percent evaluation 
under the revised criteria are not met.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1997).

The evidence being at least in equipoise under either the old 
or the new criteria, a 70 percent disability evaluation for 
the veteran's service-connected PTSD is warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  The RO found that referral for extra-schedular 
consideration was not warranted in this case.  The Board 
agrees.


ORDER

Entitlement to a 70 percent disability rating, but no higher, 
for service-connected PTSD is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


